     Case 2:16-cv-01305-KJM-DMC Document 54 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PATRICK ALFORD,                             No. 2:16-CV-1305-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SCHUMAKER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (ECF

19   No. 52) to file an opposition to the motion for summary judgement filed by defendants. Good

20   cause appearing therefor, the request is granted. Petitioner shall file a response to defendant’s

21   summary judgement motion by July 15, 2020.

22                  IT IS SO ORDERED.

23

24   Dated: May 21, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
